Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
This is an appeal from the district court’s order denying a motion to lift the stay imposed in the underlying Receivership. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. Belsome v. Burks, No. 3:12-cv-00800-GCM (W.D.N.C. Dec. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.